Field, J.
The only alleged defect in the complaint which could be called substantial, if it were a defect, is that there is no allegation “ of any intent illegally to sell said intoxicating liquors within the Dorchester district,” but the allegation is of an “intent unlawfully to sell the same in this Commonwealth.” The unlawful keeping of intoxicating liquors for sale is equally an offence, whether the intent is unlawfully to sell them at the place where they are kept, or at other places in the Commonwealth.
The testimony of Perry, that he saw in the kitchen “ seven men, five sitting around a table and two standing up,” and “the wife of the defendant having two bottles of what he called lager beer under her apron, and that he took one from her, and the other she broke over the stove,” was competent. Commonwealth v. Locke, 145 Mass. 401. Commonwealth v. McHugh, 147 Mass. 401. Commonwealth v. Downey, ante, p. 14.

Exceptions overruled.